DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 12/4/2020.  These drawings are acceptable.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., US 20180183025 (hereinafter, Cao), in view of Park et al., US 20100247994 (hereinafter, Park).
As to Claim 1:
	Cao discloses a battery module (Fig. 1, Title, Abstract), comprising: 
	a plurality of battery cells arranged sequentially (Fig. 1, Abstract); 
	an end plate, wherein the end plate comprises a first end sub-plate and a second end sub-plate, the first end sub-plate and the second end sub-plate are arranged in a length direction (X) of the battery module, the second end sub-plate is closer to the battery cells than the first end sub-plate, and a buffer spacing is formed between the first end sub-plate and the second end sub-plate (“preset gap”, [0053]; Fig. 6).

    PNG
    media_image1.png
    473
    1146
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    477
    789
    media_image2.png
    Greyscale

	Cao does not disclose a claimed cell management unit arranged as claimed.
	In the same field of endeavor, Park also discloses a battery module having plates at the ends of the batteries as to connect the batteries assembly together (Fig. 3; [0082]) like that of Cao. Park also discloses a circuit board as to protect the battery’s circuitry that is arranged on the outside of the battery module and connects to the battery plate holders ([0010], Fig. 3-4).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a circuit board/cell management unit arranged on the outside of the battery module connected to a battery plate holder as taught by Park to the battery module of Cao as to protect the battery’s circuitry and manage the battery’s function.
As to Claim 12:
	Cao discloses a battery pack, comprising: 
	a case (see “housing”, [0037, 0040]); and 
	a battery module disposed in the case (see “housing”, [0037, 0040]), wherein the battery module further comprises: 
	a plurality of battery cells arranged sequentially (Fig. 1, Abstract); 
	an end plate, wherein the end plate comprises a first end sub-plate and a second end sub-plate, the first end sub-plate and the second end sub-plate are arranged in a length direction (X) of the battery module, the second end sub-plate is closer to the battery cells than the first end sub-plate, and a buffer spacing is formed between the first end sub-plate and the second end sub-plate (“preset gap”, [0053]; Fig. 6).

    PNG
    media_image1.png
    473
    1146
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    477
    789
    media_image2.png
    Greyscale

	Cao does not disclose a claimed cell management unit arranged as claimed.
	In the same field of endeavor, Park also discloses a battery module having plates at the ends of the batteries as to connect the batteries assembly together (Fig. 3; [0082]) like that of Cao. Park also discloses a circuit board as to protect the battery’s circuitry that is arranged on the outside of the battery module and connects to the battery plate holders ([0010], Fig. 3-4).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a circuit board/cell management unit arranged on the outside of the battery module connected to a battery plate holder as taught by Park to the battery module of Cao as to protect the battery’s circuitry and manage the battery’s function.
As to Claims 2 and 13:
	Cao discloses the first end sub-plate comprises a metal plate and an insulation fastener (see “rigid end plate… steel…”, [0050]; “… plastic end plate 13…”, [0050], Fig. 1); 
	the insulation fastener comprises a first body ([0014], Fig. 1); 

    PNG
    media_image3.png
    527
    923
    media_image3.png
    Greyscale

	the metal plate is inserted into the first body ([0050], Fig. 1).
Cao does not disclose a claimed cell management unit arranged as claimed.
	In the same field of endeavor, Park also discloses a battery module having plates at the ends of the batteries as to connect the batteries assembly together (Fig. 3; [0082]) like that of Cao. Park also discloses a circuit board as to protect the battery’s circuitry that is arranged on the outside of the battery module and connects to the battery plate holders ([0010], Fig. 3-4).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a circuit board/cell management unit arranged on the outside of the battery module connected to a battery plate holder as taught by Park to the battery module of Cao as to protect the battery’s circuitry and manage the battery’s function.
As to Claims 3 and 14:
	Cao does not disclose a claimed cell management unit arranged as claimed.
	In the same field of endeavor, Park also discloses a battery module having plates at the ends of the batteries as to connect the batteries assembly together (Fig. 3; [0082]) like that of Cao. Park also discloses a circuit board as to protect the battery’s circuitry that is arranged on the outside of the battery module and connects to the battery plate holders ([0010], Fig. 3-4).
	Regarding the buckle and slot arrangement, Cao does disclose it in Fig. 1-2 as a way to connect two adjacent plates together.  
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a circuit board/cell management unit arranged on the outside of the battery module connected to a battery plate holder as taught by Park to the battery module of Cao as taught by Cao as to protect the battery’s circuitry and manage the battery’s function.
As to Claims 4 and 15:
	Cao discloses the first end sub-plate further comprises an extension (Fig. 2);

    PNG
    media_image4.png
    890
    834
    media_image4.png
    Greyscale
 
	the extension is connected to a side of the first body, and the extension extends along the length direction (X) of the battery module (Fig. 2).
	Even though the extension does not disclose a second slot, it is noted that Cao does disclose buckle and slot as to connect two adjacent plates together (Fig. 1-2).  
Cao does not disclose a claimed cell management unit arranged as claimed.
	In the same field of endeavor, Park also discloses a battery module having plates at the ends of the batteries as to connect the batteries assembly together (Fig. 3; [0082]) like that of Cao. Park also discloses a circuit board as to protect the battery’s circuitry that is arranged on the outside of the battery module and connects to the battery plate holders ([0010], Fig. 3-4).
	Thus, the buckle and slot as taught by Cao can be implemented to the extension of Cao as to hold/connect to the circuit board.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a circuit board/cell management unit arranged on the outside of the battery module connected to a battery plate holder as taught by Park to the battery module of Cao as taught by Cao as to protect the battery’s circuitry and manage the battery’s function.
As to Claims 5 and 16:
	Cao discloses the first end sub-plate further comprises a limiting plate; and the limiting plate is connected to a side of the first body facing the cell management unit to limit displacement of the plastic main body 130 as shown in Figure 6 ([0033], Fig. 6).  
	Even though Cao does not disclose the limiting plate facing the cell management unit of Park, it has taught that limiting plate can be used to limit the displacement of adjacent plate such as the plastic main body 130.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the first plate of Cao as to incorporate limiting plate as to limit the displacement of other adjacent plate such as the cell management unit that is taught by Park.
As to Claims 6 and 17:
	Cao discloses the end plate further comprises a third end sub-plate (Fig. 1); and 

    PNG
    media_image3.png
    527
    923
    media_image3.png
    Greyscale

the third end sub-plate is adjacent to a side of the second end sub-plate facing away from the first end sub-plate (See Fig. 1).  
Even though Cao does not disclose that the third end sub-plate is connected to a side of the second end sub-plate, Cao does disclose buckle and slot that can be implemented onto the third end sub-plate as to hold/connect the third end-plate to the second end-plate.
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the third end-plate as to incorporate buckle/slot as to connect the third end sub-plate to the second end-plate as taught by Cao.
As to Claims 7 and 18:
	Cao discloses that first connection members are disposed on both sides of the metal plate along the width direction of the battery module (Fig. 2);

    PNG
    media_image5.png
    951
    979
    media_image5.png
    Greyscale
 
	the second end sub-plate comprises a second body (322) and second connection members (323) along the width direction (Y-dir.) of the battery module, and the second connection members are connected to both sides of the second body along the width direction (Y-dir) of the battery module (Fig. 1); 

    PNG
    media_image6.png
    532
    471
    media_image6.png
    Greyscale

	the third end sub-plate (33) comprises a third body; and 
the first connection member and the second connection member are connected (along the X-dir or length direction of the battery module) (see Fig. 1 above).  
Even though Cao does not disclose that the third end sub-plate comprises connection members, Cao does disclose connection members on both side of the first and second end plate that can be implemented onto the third end sub-plate as to hold/connect the third end-plate to the first and second end-plate.
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the third end-plate as to incorporate connection members as to connect the third end sub-plate to the first and second end-plate as taught by Cao.
As to Claim 8:
	Cao discloses comprising a sleeve, wherein a center line of the sleeve (34) extends along a height direction (Z) of the battery module (See Fig. 1); and 
the first connection member and the second connection member are all connected to an outer wall of the sleeve (34) (see Fig. 1). 

    PNG
    media_image7.png
    700
    742
    media_image7.png
    Greyscale

Even though Cao does not disclose that the third end sub-plate comprises connection members as to connect to the sleeve, Cao does disclose connection members on both side of the first and second end plate that can be implemented onto the third end sub-plate as to hold/connect the third end-plate to the first and second end-plate.
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the third end-plate as to incorporate connection members as to connect the third end sub-plate to the first and second end-plate as taught by Cao.
As to Claims 9 and 19:
	Cao discloses the insulation fastener (312) comprises a first lifting member (312b), and the first lifting member is disposed at the top of the first body along a height direction of the battery module (see Fig. 1 below); 
	the second end sub-plate comprises a second lifting member (adjacent to the first lifting member), and the second lifting member is disposed at the top of the second end sub-plate along the height direction of the battery module (Fig. 1);

    PNG
    media_image8.png
    769
    947
    media_image8.png
    Greyscale
 
	the third end sub-plate (see Fig. 1 above);
after the first lifting member and the second lifting member are connected, a lifting member used for lifting the battery module is formed (see Fig. 1 – the lifting member as shown can be used to lift the battery module).
	Even though Cao does not disclose that the third end sub-plate comprises a third lifting member as to connect to the other lift, Cao does disclose lifting members on the first and second end plate that can be implemented onto the third end sub-plate as to hold/connect the third end-plate to the first and second end-plate.
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the third end-plate as to incorporate lifting member as to connect the third end sub-plate to the first and second end-plate as taught by Cao.
As to Claim 10:
	Cao discloses a reinforcing rib (321) is formed on one or both sides of the second end sub-plate along the length direction (Y-dir) of the battery module (see “… 131 cooperative protruding portion…”, [0034] – the cooperative protruding portion on one side of the second end plate is the rib structure).
As to Claims 11 and 20:
	Cao discloses the third end sub-plate is generally a flat plate structure, and a groove structure for adhesive or cushion is provided on a surface of the third end sub-plate (see Fig. 1).

    PNG
    media_image9.png
    1260
    1020
    media_image9.png
    Greyscale
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723